Citation Nr: 1300176	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure, for substitution purposes.

2.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure, for substitution purposes.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's petition to reopen his previously denied claim.  The Veteran timely appealed.  

Following submission of his timely Substantive Appeal (on VA Form 9) in July 2010, the Veteran died in August 2010.  The Appellant is his surviving spouse.  The Appellant was properly substituted as the claimant in a January 2011 decision by the RO in Muskogee, Oklahoma.  

The RO in St. Paul, Minnesota, now has jurisdiction over the appeal.

In his July 2010 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in a subsequent July 2012 letter, the Appellant's representative stated that the Appellant wished to withdraw the Veteran's request for a Board hearing.  Accordingly, this hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

The issue of entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure, for substitution purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.
FINDINGS OF FACT

1.  In September 2005, the RO issued a decision denying the claim of entitlement to service connection for chronic lymphocytic leukemia.  The Veteran was notified of the decision and of his appellate rights, but did not appeal.

2.  The evidence pertaining to the Veteran's chronic lymphocytic leukemia submitted subsequent to the September 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying entitlement to service connection for chronic lymphocytic leukemia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure, for substitution purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Appellant's claim.  This is so because the Board is taking action favorable to the Appellant by reopening the Veteran's new and material evidence claim and then remanding the service connection claim for further development.  Thus, a decision at this point poses no risk of prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

The RO denied the Veteran's petition to reopen his claim of entitlement to service connection for chronic lymphocytic leukemia in the January 2010 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

The Veteran's claim of entitlement to service connection for chronic lymphocytic leukemia was initially denied by the RO in a September 2005 rating decision, on the basis that the Veteran's military service in the Republic of Vietnam could not be confirmed.  The Veteran was notified of the RO decision, as well as of his appellate rights, in September 2005.  He did not appeal that determination.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

The Veteran filed his petition to reopen this claim in September 2009.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding September 2005 rating decision.  

The additional evidence received since the September 2005 RO denial consists of: lay statements, Internet articles from the Appellant's representative, disability benefits records from the Social Security Administration (SSA), and private treatment records.

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The Board also finds the Veteran's lay statements to be material to the claim.  The Appellant seeks entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to exposure to herbicides while the Veteran was stationed in Thailand and the Republic of Vietnam waters.  In this regard, in a new July 2011 statement, the Veteran's representative refers to letters sent by the Veteran to his spouse from Udorn Airfield in Thailand during his active military service and copies of envelopes from letters sent by the Veteran to his spouse that are postmarked from Thailand.  These documents are currently in the claims file.  The claims file also contains a Request and Authorization for Temporary Duty with the military dated in July 1972.  The temporary duty assignment states that the Veteran, along with others, was ordered to go from the Philippines to Udorn Air Force Base in Thailand, to provide maintenance support to deployed aircraft.  

In this regard, since the September 2005 rating decision, a VBA Fast Letter 09-20 was issued by VA on May 6, 2009.  The Fast Letter provided updated information concerning herbicide use in Thailand during the Vietnam era.  The September 2005 rating decision denied the Veteran's service connection claim on the basis of a lack of active military service in the Republic of Vietnam.  However, the September 2005 rating decision did not address the Veteran's contentions of exposure to herbicides while stationed in Thailand.  Therefore, given the Veteran's contention regarding his alleged exposure to Agent Orange while stationed in Thailand, compliance with the VBA Fast Letter is necessitated.  Therefore, the Board finds the aforementioned evidence to be both new and material, since the Veteran's lay statements, combined with the VBA Fast Letter, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

Accordingly, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for chronic lymphocytic leukemia, to include as due to in-service herbicide exposure, for substitution purposes, is reopened.


REMAND

Upon further review the Board finds that the Appellant's claim must be remanded for further development.

The Appellant seeks entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to exposure to herbicides while the Veteran was stationed in Thailand and the Republic of Vietnam waters.  Specifically, in a July 2011 statement, the Veteran's representative refers to letters sent by the Veteran to his spouse from Udorn Airfield in Thailand, during his active military service and copies of envelopes from letters sent by the Veteran to his spouse that are postmarked from Thailand.  Additionally, in a December 2009 statement, the Veteran stated that he stopped at a base in the Republic of Vietnam during his active military service.

The Veteran's DD-214 Form does not confirm whether the Veteran was stationed at either location during his active military service.  However, the DD-214 does document that the Veteran was awarded the Vietnam Service Medal (VSM) for his active military service.  Further, the claims file also contains a Request and Authorization for Temporary Duty with the military dated in July 1972.  The temporary duty assignment states that the Veteran, along with others, was ordered to go from the Philippines to Udorn Air Force Base in Thailand to provide maintenance support to deployed aircraft.  The record, including the Veteran's personnel records, does not confirm whether the Veteran was actually transferred to the Thailand base, and whether the Veteran was exposed to herbicides while stationed on this military base.  The record also does not document whether the Veteran was stationed on land in the Republic of Vietnam.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  As it relates to this claim, VA must comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (q).

In addition, VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  The previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand have been replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense (DoD).  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the Army and Joint Services Records Research Center (JSRRC).

To date, the only response the RO has received from the National Personnel Records Center (NPRC) was that the Veteran's record did not contain any record of exposure to herbicides.  See February 2010 NPRC response.  However, to date, the RO has not requested information pertaining to the Veteran's potential Thailand and Republic of Vietnam military service, and whether he was exposed to herbicides in such locations.  Thus, the aforementioned development has not been accomplished.  This case must be remanded for that development to be completed.

Additionally, the RO should send the Appellant a notice letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012), which informs her of how to establish a claim for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant a corrective notice that: (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); (2) informs her of the evidence required to establish a service connection claim based on Agent Orange exposure; and, (3) explains the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.

2.  Comply with the evidentiary development noted in M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (q), as well as updated development procedures contained in VBA Fast Letter 09-20.  Specifically, the RO/AMC should verify whether the Veteran was exposed to herbicides while serving on land in Thailand and/or the Republic of Vietnam during his active military service.  The RO should contact the appropriate entity, to include the JSRRC, NPRC, and/or DoD in order to make this determination.  All responses must be documented.  If records cannot be obtained or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

3.  After the requested development has been completed, adjudicate the claim under the guidance of VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (Memorandum for the Record).  If the claim remains denied, issue to the Appellant and her attorney a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


